Citation Nr: 1205066	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  11-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ankle sprain with swelling.  

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right hip.  

3.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left hip.  

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with low back strain.  

5.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and E.S.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), located in Decatur, Georgia, wherein the RO denied an increased disability rating for the Veteran's service-connected generalized anxiety disorder.  

In a September 2010 communication, the Veteran expressed that he was filing a notice of disagreement (NOD) to a September 2010 rating decision with respect to the claims of entitlement to service connection for right ankle sprain with swelling, a disability rating in excess of 10 percent for osteoarthritis of the right hip, a disability rating in excess of 10 percent for osteoarthritis of the left hip, and a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with low back strain.  The Board observes that a statement of the case (SOC) has not yet been provided with respect to these claims and thus, they must be remanded for appropriate action as designated below.  38 C.F.R. § 20.101(d) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of a higher initial rating for generalized anxiety disorder was remanded by the Board in September 2011 for additional development to provide the Veteran with a video conference hearing.  

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in November 2011.  A transcript of that hearing has been associated with the claims file.  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected generalized anxiety disorder has been raised by the record during the pendency of this appeal.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his generalized anxiety disorder, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected generalized anxiety disorder rather than as a separate claim.  In this regard, the Board also notes that the issue of entitlement to a TDIU was most recently denied by the RO in a September 2010 rating decision.  Although the Veteran did not specifically appeal this determination, he did again raise the issue at the November 2011 personal hearing before the undersigned indicating that he was not working in large part due to his service-connected anxiety as well as other physical disabilities.  As such and in light of recent court precedent, the Board has determined that this issue is before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the claims of entitlement to service connection for right ankle sprain with swelling, a disability rating in excess of 10 percent for osteoarthritis of the right hip, a disability rating in excess of 10 percent for osteoarthritis of the left hip, a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with low back strain, a disability rating in excess of 30 percent for generalized anxiety disorder, and TDIU must be remanded for further development.

As noted above, in a September 2010 communication, the Veteran expressed that he was filing a NOD to a September 2010 rating decision with respect to the claims of entitlement to service connection for right ankle sprain with swelling, a disability rating in excess of 10 percent for osteoarthritis of the right hip, a disability rating in excess of 10 percent for osteoarthritis of the left hip, and a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with low back strain.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2011) (defining a notice of disagreement).  Thus, the Veteran is entitled to a SOC addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

In regard to the Veteran's claim for a disability rating in excess of 30 percent for generalized anxiety disorder, the Board finds that the Veteran testified in a November 2011 video conference hearing that his last VA examination in February 2010, provided by QTC Medical Services, was based on inaccurate factual information.  He and his representative reported that the Veteran did not understand what the examiner had been asking him with respect to his psychiatric symptoms.  The Veteran also specifically pointed out that he and the examiner only talked for 15 minutes, no testing was performed, and the examiner misstated his family history such as reportedly by noting in the VA examination report that his mother died when he was 11 years old.  Upon review of the claims file, the February 2010 fee-basis VA examination provided by QTC Medical Services reflects that the examiner's interview with the Veteran was 75 minutes long, and he noted in the Veteran's family history that his father died of pneumonia when the Veteran was one year old, his mother was left with five kids, and that the Veteran had to start looking for some work at age 11.  The examiner also noted that the Veteran was a reliable historian.  

While it is unclear based on the Veteran's testimony and a review of the February 2010 VA examination report that the Veteran was provided an inadequate examination, the Board observes that, during the November 2011 video conference hearing, the Veteran and his friend, E.S., provided testimony with respect to his generalized anxiety disorder symptoms, indicating that his condition has worsened when compared to the report of symptoms in the February 2010 VA examination.  These symptoms included, anxiety, sleep disturbance, constant and weekly panic attacks, mood swings, irritability, obsessional thought patterns, social isolation, and thoughts of harming others.

As the Veteran was last provided a VA examination in February 2010, approximately two years ago, and the statements and testimony by the Veteran, E.S., and his representative indicate that his generalized anxiety disorder symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Finally, with respect to the Veteran's claim for a TDIU, during the pendency of this appeal, the Veteran has asserted that he is unemployable due to his service-connected generalized anxiety disorder.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, May 2010.  He previously filed a claim for TDIU as due to his service-connected physical disabilities which was denied by a May 2008 rating decision.  Although this issue was again denied in a September 2010 rating decision and not specifically appealed, the Veteran again raised this issue in his November 2011 hearing testimony.

In light of the above information, the Board observes that no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities, to include generalized anxiety disorder, degenerative joint disease of the lumbar spine with low back strain, epidermophytosis of the feet, chronic duodenal ulcer, hemorrhoids, osteoarthritis of the left hip, osteoarthritis of the right hip, and chronic prostatitis.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for a VA psychiatric examination of the Veteran's generalized anxiety disorder by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected generalized anxiety disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examination in February 2010 and VA medical records.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of generalized anxiety disorder should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected generalized anxiety disorder, and its affect on his employment and activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the instructions specified in paragraph one (1) have been completed, the AMC/RO should schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (generalized anxiety disorder, degenerative joint disease of the lumbar spine with low back strain, epidermophytosis of the feet, chronic duodenal ulcer, hemorrhoids, osteoarthritis of the left hip, osteoarthritis of the right hip, and chronic prostatitis) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (generalized anxiety disorder, degenerative joint disease of the lumbar spine with low back strain, epidermophytosis of the feet, chronic duodenal ulcer, hemorrhoids, osteoarthritis of the left hip, osteoarthritis of the right hip, and chronic prostatitis) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.  

3.  The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues of entitlement to service connection for right ankle sprain with swelling, a disability rating in excess of 10 percent for osteoarthritis of the right hip, a disability rating in excess of 10 percent for osteoarthritis of the left hip, and a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with low back strain, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return these discrete issues to the Board only if the Veteran files a timely substantive appeal with respect to these issues.

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

5.  After completing any additional development deemed necessary, adjudicate the claims of entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder and entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the December 2010 statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

